DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tam Pham on 05/05/2022.
The application has been amended as follows:
1. Amend claim 1 to read:
1. A method for providing notifications regarding activity associated with digital content, the method comprising: 
storing information regarding a predetermined set of content titles accessible over a network, the predetermined set of content titles based on a user profile and at least one peer profile each content title associated with a respective threshold level concerning volume of activity; 
monitoring a volume of activity associated with each of the predetermined set of content titles over a period of time; 
comparing the volume of activity for each of the predetermined set of content titles over the time period to the respective threshold level; 
identifying that the volume of activity for one of the predetermined set of content titles exceeds the respective threshold level, wherein a content type associated with the identified content title is mapped to a notification type; 
sending a notification of the mapped notification type to one or more user devices associated with the user profile when the volume of activity for the identified content title exceeds the respective threshold level, the notification concerning the identified content title; 
identifying an interaction time during which a user interacts with the identified content title via the sent notification, the interaction time corresponding to a duration when the identified content title is active on a display of a user device of the user; and 
updating a subsequent notification sent to one or more user devices associated with the user profile based on an updated relevance attribute of the identified content title, wherein the updated relevance attribute corresponds to the interaction time corresponding to the user interaction with the identified content title via the sent notification.

2. Amend claim 11 to read:
11. A system for providing notifications regarding activity associated with digital content, the system comprising: 
memory that stores information regarding a predetermined set of content titles accessible over a network, the predetermined set of content titles based on a user profile and at least one peer profile, each content title associated with a respective threshold level concerning volume of activity; 
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor: 
monitors a volume of activity associated with each of the predetermined set of content titles over a period of time, 
compares the volume of activity for each of the predetermined set of content titles over the period of time to the respective threshold level, 
identifies that the volume of activity for one of the predetermined set of content titles exceeds the respective threshold level, wherein a content type associated with the identified content title is mapped to a notification type; 
sends a notification of the mapped notification type to one or more user devices associated with the user profile when the volume of activity for the identified content title exceeds the respective threshold level, the notification concerning the identified content title, 
identifies an interaction time during which a user interacts with the identified content title via the sent notification, the interaction time corresponding to a duration when the identified content title is active on a display of a user device of the user; and 
updates a subsequent notification sent to one or more user devices associated with the user profile based on an updated relevance attribute of the identified content title, wherein the updated relevance attribute corresponds to the interaction time corresponding to the user interaction with the identified content title via the sent notification.

3. Amend claim 18 to read:
18. A non-transitory computer-readable medium having embodied thereon a program executable by a processor to perform a method for providing notifications regarding activity associated with digital content, the method comprising: 
storing information regarding a predetermined set of content titles accessible over a network, the predetermined set of content titles based on a user profile and at least one peer profile, each content title associated with a respective threshold level concerning volume of activity; 
monitoring a volume of activity associated with each of the predetermined set of content titles over a period of time; 
comparing the volume of activity for each of the predetermined set of content titles over the time period to the respective threshold level; 
identifying that the volume of activity for one of the predetermined set of content titles exceeds the respective threshold level, wherein a content type associated with the identified content title is mapped to a notification type; 
sending a notification of the mapped notification type to one or more user devices associated with the user profile when the volume of activity for the identified content title exceeds the respective threshold level, the notification concerning the identified content title; 
identifying an interaction time during which a user interacts with the identified content title via the sent notification, the interaction time corresponding to a duration when the identified content title is active on a display of a user device of the user; and 
updating a subsequent notification sent to one or more user devices associated with the user profile based on an updated relevance attribute of the identified content title, wherein the updated relevance attribute corresponds to the interaction time corresponding to the user interaction with the identified content title via the sent notification.

Allowable Subject Matter
Claims 1-7, 9-16, 18, 19, and 21-23 are allowed in view of Applicant’s arguments/amendments filed on 04/18/2022.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a system/method comprising: … “identifying an interaction time during which a user interacts with the identified content title via the sent notification, the interaction time corresponding to a duration when the identified content title is active on a display of a user device of the user; and updating a subsequent notification sent to one or more user devices associated with the user profile based on an updated relevance attribute of the identified content title, wherein the updated relevance attribute corresponds to the interaction time corresponding to the user interaction with the identified content title via the sent notification” as recited in combination with other features with respect to independent claims 1, 11, and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9510051 to Bostick
US 2015/0142899 to Birney
US 2014/0164404 to Hunt
US 2011/0288912 to McCrea
US 2011/0247037 to Pandey
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425